          Case 3:17-cv-01904-BR           Document 67       Filed 05/22/19     Page 1 of 8




Russell S. Buhite, OR 142529
Russell.Buhite@ogletree.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
1201 Third Avenue, Suite 5150
Seattle, WA 98101
Telephone:    206-693-7057
Fax:          206-693-7058

ATTORNEYS FOR DEFENDANT




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION


 STEPHANIE S. VAUGHN,                                Case No.: 3:17-cv-01904-BR

                         Plaintiff,                   DEFENDANT HARTFORD LIFE AND
                                                      ACCIDENT INSURANCE COMPANY’S
 v.                                                      RESPONSE IN OPPOSITION TO
 HARTFORD LIFE AND ACCIDENT                          PLAINTIFF’S MOTION TO STRIKE THE
 INSURANCE COMPANY,                                  DECLARATION OF RUSSELL S. BUHITE
                                                     IN SUPPORT OF DEFENDANT’S REPLY
                         Defendant.




 1 – DEFENDANT HARTFORD’S RESPONSE IN         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
                                                     1201 Third Avenue, Suite 5150 | Seattle, WA 98101
 THE DECLARATION OF RUSSELL S. BUHITE IN
 SUPPORT OF DEFENDANT’S REPLY                                 Phone: 206-693-7057 | Fax: 206-693-7058
          Case 3:17-cv-01904-BR            Document 67        Filed 05/22/19     Page 2 of 8




                                     I.         INTRODUCTION

        Plaintiff has moved to strike a Declaration of Russell S. Buhite filed with Defendant’s

Reply to Response to Motion for Summary Judgment when the issues, including those pertaining

to the master group policy and the discovery thereof, have already been briefed. The Motion lacks

factual grounds for striking the declaration, is in contravention of Local Rule 56-1(b), and is

otherwise disfavored under the law. The Motion should be denied for the reasons stated and

authority cited below.

                                          II.     ARGUMENT

         A.     Neither Rule 12(f), Fed.R.Civ.P. Nor the Court’s Inherent Power Supports
                Striking Declaration

       Plaintiff’s Motion seeks an order striking the second declaration of Russell S. Buhite as a

sham pleading apparently under Rule 12(f), Fed.R.Civ.P. (although the Rule is not cited) on the

grounds of a supposed conflict between prior discovery responses and the Declaration. The

Motion finds no support in the facts or established Ninth Circuit authority as applied to the facts.

       Rule 12(f), Fed.R.Civ.P., provides that the district courts “may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter” on their own

initiative or pursuant to a party’s motion. The disposition of a motion to strike is within the

discretion of the Court. See Federal Sav. & Loan Ins. Corp. v. Gemini Mgmt., 921 F.2d 241, 244

(9th Cir. 1990).         Motions to strike are disfavored and infrequently granted. See

Stabilisierrungsfonds Fur Wein v. Kaiser, Stuhl Wind Distribs. Pty., Ltd., 647 F.2d 200, 201, n.1

(D. C. Cir. 1981). Declarations are not pleadings and only pleadings are subject to Rule 12(f).

Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).

       Courts may also, in the appropriate case, strike documents other than pleadings under their

inherent power to control dockets. See Lamos v. Astrue, 2008 U.S. App. LEXIS 9143 (9th Cir.

 2 – DEFENDANT HARTFORD’S RESPONSE IN           OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE            1201 Third Avenue, Suite 5150 | Seattle, WA 98101
 THE DECLARATION OF RUSSELL S. BUHITE IN
                                                               Phone: 206-693-7057 | Fax: 206-693-7058
 SUPPORT OF DEFENDANT’S REPLY
          Case 3:17-cv-01904-BR           Document 67       Filed 05/22/19     Page 3 of 8




2008). In the summary judgment context, courts have been reluctant to exercise their inherent

powers to strike evidence relied upon by a party in support of or opposition to motions for summary

judgment. The court would typically weigh the admissibility or probative nature of the proffered

evidence. See Rapid Funding Gp., Inc. v. KeyBank Nat’l Assn., 2009 WL 2878545, **2, 16 (D.

Or. 2009)(declining to strike evidence presented in support of summary judgment under either

inherent power or Rule 12(f)). This case does not present circumstances warranting striking the

Declaration under the Court’s inherent power as it does not involve procedural impropriety or

other sanctionable conduct. See cases cited by Rapid Funding, 2009 WL at *2. Instead, the Court

should simply weigh the evidence at issue for purposes of rendering a decision on summary

judgment. Id. at *16.

       B.       Plaintiff’s Motion Contravenes Local Rule 56-1(b)

       Local Rule 56-1(b) states the following regarding motions to strike in the context of

Motions for Summary Judgment:

                Rather than filing a motion to strike, a party must assert any evidentiary
                objections in its response or reply memorandum. Evidentiary objections in
                a response or reply memorandum are subject to the certification requirement
                of LR 7-1(a). If an evidentiary objection is raised in the non-moving party's
                response memorandum, the moving party may address the objection in its
                reply memorandum; the non-moving party may not file further briefing on
                its evidentiary objection. If an evidentiary objection is raised by the moving
                party in its reply memorandum, the non-moving party may file a surreply
                memorandum pursuant to this subparagraph within seven days addressing
                only the evidentiary objection; the moving party may not file further
                briefing on its evidentiary objection.

Rule 56-1(b), Local Rules of Civil Procedure.

       Plaintiff’s Motion asks this Court to strike a declaration in this separately-filed Motion

rather than file a surreply. In any event, the factual issues pertaining to the subject of the

Declaration have already been fully briefed and do not warrant striking the document.


 3 – DEFENDANT HARTFORD’S RESPONSE IN         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
 THE DECLARATION OF RUSSELL S. BUHITE IN
                                                             Phone: 206-693-7057 | Fax: 206-693-7058
 SUPPORT OF DEFENDANT’S REPLY
           Case 3:17-cv-01904-BR              Document 67         Filed 05/22/19     Page 4 of 8




        C.       Plaintiff’s Cited Cases are Distinguishable

        The cases cited by Plaintiff in support of its Motion to Strike do not support the relief

requested under the facts presented here. None of the requirements set out in this circuit for

striking an alleged sham declaration are present here. First, Plaintiff cites School Dist. No.1J v.

AcandS, Inc., 5 F.3d 1255, 1264 (9th Cir. 1993) as support for striking a declaration where it was

filed simply to create an issue of fact, explain contradictory testimony, or otherwise to avoid

summary judgment. In that case, the movant sought to strike affidavits of a party which it

contended conflicted with prior interrogatory answers. Id. The court noted, however, that the sham

affidavit doctrine must be “applied with caution” and that the court must make a finding of fact

“that the affidavit was a ‘sham.’” Id. The Ninth Circuit noted that the district court had not made

any decision below as to whether the affidavit was a sham generated solely to create an issue of

material fact. Id. In the present case, the Declaration in question was not generated to create an

issue of fact for summary judgment but merely to explain the series of events that led counsel to

discover the existence of a master group policy after months of searching for the document. It

explains how counsel did his best to continue in discovery obligations to search for relevant

documents in a diligent fashion.

        Plaintiff cites Yeager v. Bowlin, 693 F.3d 1076 (9th Cir. 2012) as support for the Motion.

In that case, the court stated the general rule that a party cannot create an issue of fact by an

affidavit contradicting his prior deposition testimony. However, in the present case, Russell S.

Buhite, the declarant, was not previously deposed at all nor do the prior discovery responses

Plaintiff refers to even involve deposition testimony.1 Plaintiff has cited no authority for the

proposition that the sham affidavit rule has been applied to strike a declaration because it is



1 No deposition testimony was taken in this case.
 4 – DEFENDANT HARTFORD’S RESPONSE IN               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE                1201 Third Avenue, Suite 5150 | Seattle, WA 98101
 THE DECLARATION OF RUSSELL S. BUHITE IN
                                                                   Phone: 206-693-7057 | Fax: 206-693-7058
 SUPPORT OF DEFENDANT’S REPLY
           Case 3:17-cv-01904-BR               Document 67          Filed 05/22/19         Page 5 of 8




inconsistent with the deposition (or other discovery responses) of someone else. See The Good

Drop, LLC v. Hayes, 2016 WL 4134557, * 4 (D. Or. 2016).

         Finally, Plaintiff cites Larson v. Oregonian Publishing Co., LLC, 2018 WL 4098170 (D.

Or. 2018) for the proposition that a party cannot create a genuine issue of fact “by contradicting

his or her own previous sworn statement.” This case is distinguishable as the second Buhite

Declaration did not contradict the first Declaration or any other prior sworn testimony. Even if

the Motion involved prior deposition testimony of the undersigned (which it does not)2, the Larson

case explains that the “sham deposition” rule does not even apply where the affidavit merely

explains portions of prior testimony. Id.

         The rule cited by Plaintiff is to be applied with caution “because it is in tension with the

principle that the court is not to make credibility determinations when granting or denying

summary judgment.” The Good Drop, 2016 WL 4134557, * 4, citing Yeager, 693 F3d at

1080. Before striking an affidavit pursuant to the rule, the district court must make a “factual

determination that the contradiction is a sham” and that the inconsistency is clear and

unambiguous. Id. The doctrine is most commonly applied where there is reason to believe the

deposed party was evasive in order to gain a litigation advantage. See id. (upholding application

of the sham affidavit rule when the deponent claimed no memory of “difficult-to-forget events in

the recent past ... such as ... his involvement in a plane crash,” only to muster a “sudden ability to

recall specific facts” about those same events when making his declaration in opposition to

summary judgment).

         Further, as in The Good Drop case, there is “no clear, unambiguous conflict” between prior

discovery responses and the Declaration in question. The Buhite Declaration merely sets out to


2 It does not even involve prior sworn statements or other testimony of Russell S. Buhite but instead argues that the
    Declaration contradicts prior discovery responses, a position that Hartford disputes.
 5 – DEFENDANT HARTFORD’S RESPONSE IN              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE                     1201 Third Avenue, Suite 5150 | Seattle, WA 98101
 THE DECLARATION OF RUSSELL S. BUHITE IN
                                                                         Phone: 206-693-7057 | Fax: 206-693-7058
 SUPPORT OF DEFENDANT’S REPLY
          Case 3:17-cv-01904-BR           Document 67       Filed 05/22/19       Page 6 of 8




explain why the master policy and trust documents were not served earlier in the case due to the

fact that the client had not located these documents.

       D.       The Facts Do Not Support Striking the Declaration

       The Buhite Declaration was filed with the Reply to explain the circumstances as to the

timing of the production of the Master Policy in this matter - to explain why it was not produced

earlier, and that this is why it was only produced to counsel on Monday, March 4, 2019, along

with the Trust document and amendment. Undersigned counsel became aware of the documents’

existence on March 1, 2019 through discussions with Ogletree, Deakins attorney Byrne Decker,

Esq., who is currently defending Hartford in a similar matter styled Chambers v. Hartford, No. 18-

cv-07718-RS, N.D. Cal., (filed December 26, 2018), which also involves the Master Policy issued

to the Trustee of the Health Care Industry Group Voluntary Life and Disability Insurance Trust,

with Hawaii Kaiser Permanente as the employer-sponsor of the disability plan. Mr. Decker did

not obtain the documents until February 20, 2019, one day after his in-house counsel contact

located the documents. See Buhite Declaration, paragraph 5. The prior discovery responses

reflected the then-current belief that all documents had been produced but, consistent with duties

under the discovery rules, counsel and the client continued looking for documents that might be

responsive. It is regrettable that the documents were not located and produced until briefing had

begun, but production and filing was emphatically not done to create an issue of fact for summary

judgment nor were they withheld or “suppressed.” Hartford, through counsel, mindful of its

continuing discovery obligations, continued inquiries into whether a master group policy could be

found through January, February, and early March, 2019 and, through those efforts, was finally

made aware that it had been located. This is a far cry from the cases cited by Plaintiff where party

affidavits directly conflict with prior deposition or interrogatory testimony.


 6 – DEFENDANT HARTFORD’S RESPONSE IN         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
 THE DECLARATION OF RUSSELL S. BUHITE IN
                                                             Phone: 206-693-7057 | Fax: 206-693-7058
 SUPPORT OF DEFENDANT’S REPLY
          Case 3:17-cv-01904-BR           Document 67       Filed 05/22/19     Page 7 of 8




       Under the circumstances presented, where the substantive issues have been briefed and

evidence presented to the Court, and where the Declaration does not contradict prior discovery

responses or testimony, neither the law nor facts support striking the Declaration.

                                       III.    CONCLUSION

       For the reasons stated above, Hartford respectfully requests that the Court deny Plaintiff’s

Motion to Strike the Declaration of Russell S. Buhite in Support of Defendant’s Reply.

                           IV.     CERTIFICATE OF COMPLIANCE

       This brief complies with the applicable word-count limitation under LR 7-2(b) because it

contains 1,754 words, including headings, footnotes, and quotations but excluding the caption,

table of contents, table of authorities, signature block, exhibits, and any certificates of counsel.



       Dated: May 22, 2019

                                                OGLETREE, DEAKINS, NASH, SMOAK &
                                                STEWART, P.C.


                                                By:   /s/ RUSSELL S. BUHITE
                                                       Russell S. Buhite, OR 142529
                                                       Russell.Buhite@ogletree.com
                                                       206-693-7057
                                                       Attorneys for Defendant




 7 – DEFENDANT HARTFORD’S RESPONSE IN         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
 THE DECLARATION OF RUSSELL S. BUHITE IN
                                                             Phone: 206-693-7057 | Fax: 206-693-7058
 SUPPORT OF DEFENDANT’S REPLY
          Case 3:17-cv-01904-BR           Document 67       Filed 05/22/19     Page 8 of 8




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 22 day of May, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which in turn automatically generated a Notice

of Electronic Filing (NEF) to all parties in the case who are registered users of the CM/ECF system.

The NEF for the foregoing specifically identifies recipients of electronic notice.


                                                s/Marissa Lock
                                                Marissa Lock, Practice Assistant
                                                Marissa.lock@ogletree.com

                                                                                             36561457.1




 8 – DEFENDANT HARTFORD’S RESPONSE IN         OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
 THE DECLARATION OF RUSSELL S. BUHITE IN
                                                             Phone: 206-693-7057 | Fax: 206-693-7058
 SUPPORT OF DEFENDANT’S REPLY
